         Case 3:18-cv-03748-JCS
          Case:                   Document
                18-17343, 04/22/2019,        137 Filed
                                      ID: 11271466,    04/22/19
                                                    DktEntry:     Page 11 of
                                                              40, Page    of 11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      APR 22 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 TATYANA EVGENIEVNA                             No. 18-17343
 DREVALEVA,
                                                D.C. No. 3:18-cv-03748-WHA
               Plaintiff - Appellant,
                                                U.S. District Court for Northern
   v.                                           California, San Francisco

 UNITED STATES DEPARTMENT OF                    MANDATE
 VETERANS AFFAIRS and ROBERT
 WILKIE, United States Secretary of
 Veterans Affairs,

               Defendants - Appellees.


        The judgment of this Court, entered February 28, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Jessica F. Flores Poblano
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
